Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
This application is a Continuation of application 16740046, now Patent 11356521.
This action is responsive to the Continuation application filed on May 12, 2022. Claims 1-24 were presented, and are pending examination.

Drawings
The drawings filed on 5/12/22 are acceptable. 
Claim Objections
Claims 1,7,13,19 objected to because of the following informalities:  
Claim 1 lines 6-7 recite “… the one or more audience measurement entity cookies from an audience measurement entity server and stored…”, which is grammatically unclear. Amending to  “… cookies are from an audience measurement entity…” corrects the apparent unclarity;
Claim 1 lines 11-12 recite “… the one or more database proprietor cookies from  the database proprietor server and stored…”, which is grammatically unclear. Amending to  “… cookies are from the database proprietot…” corrects the apparent unclarity;
Claims 7,13 and 19 have the same deficiency and are objected to based on the same rationale;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
In Claim 19, the limitations “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, there appears to be insufficient disclosure of the corresponding structure for performing the claimed functions of “receive a network communication at a database proprietor server…”, “generating one or more cookie mappings…”,  and “send one or more re-direct messages …”. There is no clear association between the structure and the function within the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 20-24 inherit the deficiencies of claim 28 and are thus rejected based on the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10027773. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each. The mentioned patents contain overlapping and equivalent limitations which are obvious variations over the instant application.
As a representative example, the apparatus claim 1 of the instant application is taught by the apparatus claim 8 of Patent `773 which teaches a communication interface to receive a first network communication at a first server of a database proprietor from a client device, the first network communication including an audience measurement entity cookie identifiers of one or more audience measurement entity cookies, and the audience measurement entity cookies are set in the client device by audience measurement entity and stored in the client; a cookie mapper to generate a cookie mapping of the audience measurement entity cookies to respective database proprietor cookies, the database proprietor cookies are from the database proprietor server and stored in the client; and the communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier.
Independent claims 7,13,19 are slight variations of claim 1 and rejected based upon the same rationale and as they correspond to independent claims 1,14 of Patent `773. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 773, and are deemed to be obvious variations over them. 

Claims 1-24 rejected on the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over:
 Claims 1-34 of US Patent 9215288 in view of US Patent 10027773;
 Claims 1-18 of US Patent 10536543 in view of US Patent 10027773;
 Claims 1-21 of US Patent 11356521 in view of US Patent 10027773.
For the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-34 of US Patent 9215288 in view of US Patent 10027773: 
As a representative example, apparatus claim 1 of the instant application is taught by apparatus claim 7 of Patent `288 which teaches receive a request form a client, the request including an identification of a cookie; mapping of a database proprietor cookie to a second cookie; a redirector. Patent `288 fails to explicitly teach the communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. However, the apparatus claim 8 of Patent `773 teaches a communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. Accordingly it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Patent 288 based on the teachings of Patent 773 for the purpose of facilitating client device tracking between different server entities.
Independent claims 7,13,19 of the instant application are slight variations of the instant claim 1 and rejected based upon the same rationale and as they correspond to independent claims 1,13,20,25 of Patent `288 in view of Patent ‘773. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 773, and are deemed to be obvious variations over them. 

For the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-18 of US Patent 10536543in view of US Patent 10027773: 
As a representative example, apparatus claim 1 of the instant application is taught by apparatus claim 1 of Patent `543 which teaches a request to a database proprietor to send a cookie mapping to a client device, an audience measurement entity cookie set/stored in the client, and a database proprietor cookie set/stored in the client. Patent `543 fails to explicitly teach the communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. However, the apparatus claim 8 of Patent `773 teaches a communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. Accordingly it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Patent 288 based on the teachings of Patent 773 for the purpose of facilitating client device tracking between different server entities.
Independent claims 7,13,19 of the instant application are slight variations of the instant claim 1 and rejected based upon the same rationale and as they correspond to independent claims 7,13 of Patent `543 in view of Patent ‘773. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 773, and are deemed to be obvious variations over them. 

For the ground of nonstatutory obviousness-type double patenting as being as being unpatentable over claims 1-21 of US Patent 11356521 in view of US Patent 10027773: 
As a representative example, apparatus claim 1 of the instant application is taught by apparatus claim 1 of Patent `521 which teaches a communication interface, and a cookie mapping of an audience measurement entity cookie to a database proprietor cookie, where both the audience measurement entity cookie to a database proprietor cookie correspond to a client device. Patent `521 fails to explicitly teach the communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. However, the apparatus claim 8 of Patent `773 teaches a communications interface to send one or more re-direct messages to cause the client device to send the cookie mapping to the audience measurement entity associated with the audience measurement entity cookie, the re-direct message including a database proprietor cookie identifier of the database proprietor cookie, the audience measurement entity cookie identifier, and an indication of association between the database proprietor cookie identifier and the audience measurement entity cookie identifier. Accordingly it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Patent 288 based on the teachings of Patent 773 for the purpose of facilitating client device tracking between different server entities.
Independent claims 7,13,19 of the instant application are slight variations of the instant claim 1 and rejected based upon the same rationale and as they correspond to independent claims 8,14 of Patent `521 in view of Patent ‘773. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patent 773, and are deemed to be obvious variations over them. 

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 3, 2022